Citation Nr: 1220937	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-34 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1975 to November 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for hepatitis C.

In an October 2007 VA Form 9, the Veteran requested a Board hearing at a local VA office before a member of the Board.  However, in correspondence received by the Board in May 2012, the Veteran's representative indicated that the Veteran no longer wishes to present oral testimony before a member of the Board.  Accordingly, his personal hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

This appeal was previously before the Board and the Board remanded the claim in May 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

Hepatitis C was not shown in service or for many years thereafter, and there is no competent medical opinion linking the disorder to service. 


CONCLUSION OF LAW

The requirements for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In May 2006 and August 2006 letters, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for hepatitis C, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, some service personnel records, the report of a VA examination, VA treatment records, private treatment reports, records from the Social Security Administration (SSA), internet articles, and written statements from the Veteran and his significant other.

In addition, the Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to provide additional information about treatment providers who have evaluated or treated him for hepatitis C since October 2007, additional VA treatment records were obtained, and a VA examination was conducted by a physician in July 2011 with an opinion being provided by the examiner.  The Board notes that the Veteran provided a VA Form 21-4142 authorizing the release of records from his private physician, Dr. R.S., and the RO/AMC requested such records.  However, in August 2011, a response was received from Dr. R.S.'s office indicating that they have no records on the Veteran.  The April 2012 supplemental statement of the case (SSOC) noted that these records were unavailable.  The Board also observes that the treatment identified by the Veteran occurred in May 2003, and that records from Dr. R.S. dated in May 2003 were previously associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices, reporting for a VA examination, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2011).

The Veteran contends that he contracted hepatitis C during service due to air guns used for inoculations received while in service.

Service treatment records include an immunization record indicating the Veteran was given inoculations in 1975 and 1976.  The service treatment records are negative for any complaints, findings or treatment regarding hepatitis C.

In his May 2006 claim, the Veteran reported he has had hepatitis C since 2001. 

The first objective evidence of a diagnosis of hepatitis C is in a July 2002 VA progress note.  The Veteran reported risk factors including history of cocaine abuse, tattoos, alcohol abuse, and a hepatitis C positive girlfriend. 

In a May 2003 private treatment record, the physician noted that the Veteran was diagnosed with hepatitis C in April 2002.  He also indicated that the Veteran had hepatitis risk factors including a history of intranasal cocaine, alcohol abuse, and tattoo/body piercing in 1978. 

In a June 2003 VA progress note, the Veteran reported a history of cocaine use while in service. 

Social Security Administration (SSA) records indicate that in September 2004, the Veteran was granted disability benefits for hepatitis C from July 2003.  

Ongoing VA treatment records also report the Veteran having a history of cocaine abuse.

Pursuant to the Board's May 2011 remand, the Veteran was provided with a VA examination in July 2011, during which the claims file was reviewed.  The Veteran reported that the date of onset of his hepatitis C was in 2002 and was found incidentally on laboratory work at the VA Clinic.  The Veteran denied a history of hemodialysis, sharing toothbrushes, blood exposure, intravenous drug use, high risk sexual practices, repeated body piercing, and sharing shaving razors.  He endorsed having a tattoo during service and intranasal cocaine use after service.  The Veteran denied a history of organ transplant and blood or blood product transfusion.  The Veteran reported to the examiner that he and a buddy gave each other a tattoo toward the end of military service, but stated that they were very "careful" to clean the needle between uses.  He denied having any other tattoos.  He stated that he used intranasal cocaine only once and denied a history of any IV drug use.  He also stated that his fiancée was also positive for hepatitis C.  After performing a physical examination and reviewing previous test results for the Veteran, the examining physician's diagnosis was hepatitis C.  

The examiner indicated that the risk factor(s) that are most likely the cause of the Veteran's hepatitis C are intranasal cocaine use, and possibly the tattoo, but that is thought to be less likely.  The examining physician indicated that Harrison's Internal Medicine, current edition, notes that approximately 90 percent of cases are caused by percutaneous exposure to hepatitis C virus, which has an incubation period of 15 to 160 days (mean, 50 days), with the majority of infected patients being initially asymptomatic.  The first sign of infection may be evidence of chronic liver disease later; these can include elevated liver function blood tests or jaundice (he has neither of these presently).  The examiner opined that the tattoo and the in-service jet gun (inoculation) injections are felt to be less likely causes of the Veteran's hepatitis C virus, as this same literature referenced above notes that in health care workers the seroconversion risk after accidental needle puncture is only 1.8 percent, with the greatest risk being with deep-injury with a hollow bore needle and HIV co-infection.  It would logically follow that jet gun injection specifically (not having needles) would thus carry an even smaller degree of risk comparatively.  The examiner concluded that the Veteran's Hepatitis C is less likely as not (less than 50/50 probability) caused by or a result of military service or causally related to any incident of service.  The examiner's rationale was that given the above considerations, the most likely etiology of the Veteran's Hepatitis C is felt to be his post-service use of cocaine, as this is recognized as being his risk factor with the highest likelihood of causation, with the use of this substance being confirmed in the tests section of the examination report.  The examiner's rationale was also based on the medical literature referenced above.

In support of his claim, the Veteran has also submitted internet articles and a Congressional Budget Office (CBO) Cost Estimate for the Veterans' Hepatitis C Benefits Act of 1999, describing the nature and treatment of hepatitis C.  However, the articles and CBO report are general in nature and not specific to the Veteran. Additionally, the Board notes that one of the articles indicates that sharing drug paraphernalia is the most common cause of hepatitis C virus transmission for new cases acquired today.

In August 2011, the Veteran also submitted a statement from his significant other.  She indicated that when the Veteran returned from Germany, he related to her how he was given inoculations with air guns and that the air guns were not sanitized between soldiers.  She also indicated that later in life, she and the Veteran got into recreational drug use (cocaine), but that neither of them ever shared a straw with anyone else.  She also indicated that the Veteran and his buddy gave each other tattoos during service, but that they used a new disinfected needle each time they changed colors.  She also related that she did not infect the Veteran with hepatitis C because they were both tested for hepatitis C prior to having a physical relationship and the result was negative.  Shortly after the Veteran was diagnosed, his significant other also tested positive for hepatitis C.

After carefully considering the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hepatitis C.

There is no medical opinion linking the Veteran's current hepatitis C to active service.  However, after reviewing the claims file and examining the Veteran, the July 2011 VA examiner concluded that the Veteran's Hepatitis C is less likely as not (less than 50/50 probability) caused by or a result of military service or causally related to any incident of service.  As this examiner had the benefit of claims file review, interview with the Veteran, as well as objective examination, and provided a thorough rationale for his conclusion, which he indicated was based on review of the medical records and medical literature, the Board finds the July 2011 VA examination report is entitled to the greatest probative weight. 

While the Veteran and his significant other contend that the Veteran's current hepatitis C is related to inoculations received during his military service, the Veteran and his significant other are not shown to have any medical training and thus, their opinions on this point are not competent medical evidence.  In this regard, medical disorders such as hepatitis C require objective testing to diagnose and can have many causes, thereby requiring medical expertise to diagnose and to determine the etiology of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The only competent medical opinion of record with regards to the relationship of the Veteran's current hepatitis C to service is the opinion of the July 2011 VA examiner.  As that examiner is a physician with medical training and expertise, his opinion is entitled to significantly greater weight than Veteran's and his significant other's lay opinions. 

Moreover, service connection may not be granted for disability that is the result of a veteran's abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(d) (2011).  Thus, even if the Veteran incurred hepatitis C through the use of illegal drugs during service, it will not be deemed in the line of duty.  Id.; see also 38 U.S.C.A. § 105(a). 

In sum, the preponderance of the most competent and probative evidence indicates that the Veteran's current hepatitis C was not shown in service or for many years thereafter, and there is no medical opinion linking the current disorder to any incident of his active service.  Accordingly, service connection for hepatitis C is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


